Citation Nr: 1106133	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks a disability rating in excess of 30 percent for 
his service-connected PTSD.

Lay statements and a March 2010 examination report from a private 
psychologist have recently been submitted for consideration and 
are relevant to the instant case.

This evidence has not been considered by the RO, and no waiver of 
initial RO consideration is currently of record.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2010).  In September 2010, the Board sent the 
Veteran a letter to his current address of record asking if he 
wished to waive initial RO consideration.  However, no response 
was received.

Without a written waiver of initial RO consideration of the 
additional records, this case must be returned to the agency of 
original jurisdiction for readjudication.  
See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) (VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid).

Additionally, the Veteran has testified that he is unable to work 
due to his service-connected PTSD.  See the Board Hearing Tr. at 
3.  The Veteran has therefore raised the issue of a total 
disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability); see also Jackson v. Shinseki, 587 
F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a 
TDIU is raised as part of an increased rating claim only when the 
Roberson requirements are met).  The United States Court of 
Appeals for Veterans Claims recently held that a request for TDIU 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  As such, future 
adjudication of the Veteran's claim should include the issue of 
TDIU, in accordance with the holding in Rice.

Moreover, while the Veteran was afforded a VA examination in 
August 2009 addressing his PTSD, the examination report does not 
contain a discussion of the impact of this disability on his 
ability to obtain or maintain gainful employment. Therefore, 
further development is warranted to ascertain whether Veteran's 
service-connected disability renders him unable to secure or 
follow a substantially gainful occupation.
Additionally, the Veteran's most recent outpatient record 
obtained by VA from the Clarksburg VA Medical Center (VAMC) is 
dated in August 2009.  Updated treatment records should be 
associated with the claims folder, as they could potentially 
affect the outcome of the issue currently on appeal.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Finally, in an August 2009 rating decision, the RO awarded 
service connection for bilateral hearing loss and assigned a 
noncompensable rating.  During his testimony before the 
undersigned, the Veteran expressed his disagreement with the 
disability rating assigned, which can be liberally construed as a 
notice of disagreement.  See the Board Hearing Tr. at 2; see also 
38 C.F.R. § 20.201 (2010).  However, he has not received a 
Statement of the Case (SOC) on this issue.  Thus, this claim must 
now be remanded to provide the Veteran with an appropriate SOC on 
this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a Statement of the Case 
addressing the claim of entitlement to an 
initial compensable rating for bilateral 
hearing loss.  This issuance must include 
all relevant regulations, as well as an 
explanation of the Veteran's rights and 
responsibilities in perfecting an appeal 
as to this claim.

2.  Obtain the Veteran's treatment 
records from the Clarksburg VAMC for the 
period from August 2009 to the present.  
If records for this time period do not 
exist or are not available, the file 
should be clearly annotated to that 
effect.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine the impact of the Veteran's 
PTSD on his ability to secure and follow 
a substantially gainful occupation.  The 
claims folder should be provided to and 
be reviewed by the examiner in 
conjunction with the examination.  
Following examination of the Veteran and 
review of the claims folder, the examiner 
should provide an opinion as to whether 
the Veteran is unable to secure and 
follow a substantially gainful occupation 
by reason of his service-connected PTSD.  
A report of the examination should be 
prepared and associated with the claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
Veteran's medical record.

4.  Thereafter, readjudicate the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for 
service-connected PTSD, to include the 
issue of entitlement to a TDIU, in light 
of all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
in whole or in part, the Veteran and his 
attorney should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


